IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-40158
                         Summary Calendar



UNITED STATES OF AMERICA,


                                         Plaintiff-Appellee,
versus


SCOTT KING,


                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:95-CV-258
                        - - - - - - - - - -
                         February 18, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Scott King appeals from the district court’s denial of his

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255.   King argues that the district court erred by

rejecting his motion as procedurally barred and that a prior

forfeiture proceeding causes his conviction and sentence to

violate principles of double jeopardy.   Because the Government

did not raise the procedural bar in the district court, we

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40158
                               - 2 -

address the merits of King’s argument and hold that his

conviction and sentence do not violate the Double Jeopardy

Clause.

     To the extent that King requires a certificate of

appealability (COA) in order to appeal the district court’s

judgment, we conclude that King has not made a substantial

showing of the denial of a constitutional right.   See 28 U.S.C.

§ 2253(c)(2).

     AFFIRMED.   COA DENIED.